Townsend, J.
1. “In order to render a promissory note a sealed instrument, it must be so recited in the body of the note. The mere addition of a seal after the signature of the maker is insufficient.” Jackson v. Augusta Southern R. Co., 125 Ga. 801 (54 S. E. 697); Echols v. Phillips, 112 Ga. 700 (37 S. E. 977).
2. The law does not require that an agent’s authority to execute on behalf of his principal a promissory note which is not a sealed instrument should be in writing. Taylor v. Johnson, 18 Ga. App. 161 (2) (89 S. E. 77); Foster v. Cochran, 89 Ga. 466 (15 S. E. 551).
3. It follows from the above that an action on a simple promissory note, copy of which was attached to the petition as an exhibit and which was signed as follows, “Hotel Griffin by Wm. S. Cadow By M. A. Cadow,” was not subject to general demurrer, as contended, for the reason that the authority of M. A. Cadow to sign as agent for the principal is not shown by the pleadings to have been in writing. The trial court did not err in overruling the general demurrer to the petition.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.